     Case 19-03047     Doc 25     Filed 04/29/20 Entered 04/29/20 15:50:38             Desc Main
                                    Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

IN RE: V.R. KING CONSTRUCTION, LLC                     )
                                                       )      CHAPTER 13 CASE NO.: 18-31635
                Debtor.                                )
                                                       )
Y2 YOGA COTSWOLD, LLC                                  )        ADV. PROC. NO.: 19-03047
                                                       )
               Plaintiff,                              )
v.                                                     )
                                                       )
V.R. KING CONSTRUCTION, LLC;                           )
VINROY W. REID; A. BURTON SHUFORD,                     )
As Chapter 7 Trustee for V.R. KING                     )
CONSTRUCTION AND VINROY REID                           )
                                                       )
               Defendants.                             )

             RESPONSE TO PLAINTIFF’S MOTION FOR JUDGMENT ON
         THE PLEADINGS, ALTERNATE MOTION FOR SUMMARY JUDGMENT

 Defendant, VR King Construction, LLC responds to Plaintiff’s Motion for Judgment on the
 Pleadings/Alternate Motion for Summary Judgment (“Motion”) as follows:

       1. Defendant agrees that the Complaint for the Adversary Proceeding as alleged in
Paragraph 1 of the Plaintiff’s Motion;

        2. Defendant agrees that an was filed on October 23, 2019 as alleged in
Plaintiff’s Paragraph 2 of the Motion;

        3. Defendant agrees that the Trustee filed an Answer on October 24, 2019 as alleged in
        Plaintiff’s Paragraph 3 of the Motion; and

        4. Defendant is in agreement with the Court taking judicial notice of the records related
        to State Court litigation between the parties (the “state court records”), schedules filed in
        the Debtor’s bankruptcy case. Regarding the remaining allegations contained in para-
        graph 4, no response is required, but to the extent a response is necessary, the allegations
        are denie;

        5. The allegations in paragraph 5 are denied. It is further alleged that Defendants Vinroy
        Reid and VR King Construction, LLC’s responses to Plaintiff’s complaint are more than
        mere denials and in fact set up valid defenses to Plaintiff’s claims;

        6. Defendant denies the allegations in Paragraphs 6 -7; and
  Case 19-03047        Doc 25      Filed 04/29/20 Entered 04/29/20 15:50:38               Desc Main
                                     Document     Page 2 of 5




        7. As to the allegations contained in Paragraph 8, no response to said allegations is
required, but to the extent a response is necessary, Defendants Vinroy Reid and VR King Con-
struction, LLC, deny said allegations.

Defendant VR King Construction, LLC hereby presents the following arguments in support of its
request for the Denial of the Motion for Judgment on the Pleadings, Alternative Motion for Sum-
mary Judgment and/or its request for the Dismissal of the Plaintiff’s Complaint filed in this pro-
ceeding:

A. Denial of the Motion and/or dismissal of the complaint are required because the Plaintiff did
not properly perfect it’s Attachment Liens from the Trustee’s section 544(a) strong arm powers,”
by filing a lis pendens as required by State Law. Under North Carolina law, a lis pendens pre-
serves the priority of a lien that arises after an order of attachment has been perfected by judg-
ment and levy. In re Medlin, 229 B.R. 353, 358 (Bankr. E.D.N.C. 1998); see also N.C. Gen. Stat.
§ 1-118 (stating that a purchaser or encumbrancer receives constructive notice by a crossindex-
ing of a lis pendens). Therefore, Defendant alleges that as a subsequent bona fide purchaser or
hypothetical lien creditor it will take the property subject to a properly recorded notice of lis pen-
dens. Id (holding that a lis pendens filed eleven months before the debtor filed for bankruptcy
entitled the creditor to priority as against subsequent lienors or bona fide purchasers); cf. Cutter
v. Cutter Realty Co., 265 N.C. 664, 144 S.E.2d 882 (1965).
        In the present case the Plaintiff has not provided documentation evidencing that it has
provided notice to the Defendants by a cross-indexing of a lis pendens. As a result, Plaintiff’s
pre-petition attachment liens have not been perfected as it relates to this Bankruptcy proceeding
and its post-petition judgment is void ab initio. Defendant believes that Plaintiff’s post-petition
judgment is a preference, and since Plaintiff did not file a lis pendens it failed to perfect its liens..
Defendant further believes that the Court in Medlin explained it best when it opined, “the ad-
vantage of lis pendens, however, is that it fixes the priority of the lien that arises when the order
of attachment is subsequently perfected by judgment and levy. "The date to which the lien re-
lates back . . . , with respect to real property, is the time at which the notice of the order of at-
tachment is docketed in the record of lis pendens in the Country where the property is located."
Id.; see also N.C. Gen. Stat. § 1-440.33(b)(1). Thus, a subsequent bonafide purchaser or lien
creditor takes the property subject to a properly recorded notice of lis pendens. Cf. Cutter v. Cut-
ter Realty Co., 265 N.C. 664, 144 S.E.2d 882 (1965)

B. Denial of the Motion and/or dismissal of the complaint are required pursuant to the provi-
sions of N.C.G.S. Sect. 22-B-1 which states that Construction Indemnity Agreements are invalid
under Public Policy and are therefore null and void.
        Pursuant to N.C.G.S Sect. 22B-1, a party can seek indemnity for the sole negligence of
another party. However, Plaintiff did not recover under a negligence claim and they chose their
sole remedy under a breach of contract claim. If Plaintiff wanted to claim indemnity and attor-
neys' fees under the contract, they should have specifically asked the Judge for these claims dur-
ing the state court proceedings.
  Case 19-03047        Doc 25     Filed 04/29/20 Entered 04/29/20 15:50:38               Desc Main
                                    Document     Page 3 of 5



        Moreover, Plaintiff could have appealed the jury verdict and all other Orders denying
their numerous prayers for relief, to the court of appeals, which they failed to do. Instead, Plain-
tiff chose to pursue their claims in Bankruptcy Court. Defendant believes that Plaintiff is une-
quivocally wrong about its claims for indemnification.
         It should be noted that Plaintiff amended its pleadings at least three times and they were
represented by two different law firms, and still never properly presented the indemnity is-
sue. Additionally, the Directed Verdict Order by Judge Hoover found in favor of the Defendants
on the negligence and gross negligence claims. As such, Plaintiff cannot prove sole negligence
as required under N.C.G.S. Section 22B-1 as a basis for enforcing an indemnity clause in a con-
struction contract.

C. Denial of the Motion and/or dismissal of the complaint are required pursuant to the Doctrine
of Collateral Estoppel which applies to this matter because (1) A final Judgment was entered in
State Court; (2) The issues raised in the Plaintiff’s action currently pending in Bankruptcy Court
are identical to those raised in the prior State Court Proceedings; (3) The State Court that heard
the prior matter was a Court of competent jurisdiction; and (4) the parties to both cases are iden-
tical.
        It should be noted for the record that the Plaintiff argued the incorporation of the entire
contract into the breach of contract claim in all of their state court pleadings, their state court dis-
covery, and again at trial. Plaintiff also recovered prejudgment interest on the breach of contract
claim. Accordingly the record shows that the claim Plaintiff is alleging here in Bankruptcy
Court was definitely tried at the state trial court level as evidenced by the fact that it was the
Plaintiff’s only means of recovery.
        Plaintiff could have appealed the jury verdict and all other Orders denying their numer-
ous prayers for relief, to the court of appeals, which they failed to do. Instead, they chose to pur-
sue their claims in Bankruptcy Court.

D. Denial of the Motion and/or dismissal of the complaint are required pursuant to the Doctrines
of Res Judicata and Merger which apply in this case. Under res judicata, a cause of action may
not be relitigated once it has been judged on the merit and by virtue of the Doctrine of Merger, a
Plaintiff may not try to recover more damages for a claim or cause of action which has been
judged on the merits. It should be noted for the record that Plaintiff argued the incorporation of
the entire contract into the breach of contract claim in all of their state court pleadings, their
state court discovery, and again at trial. Plaintiff also recovered prejudgment interest on the
breach of contract claim. Thus the record shows that the claim Plaintiff is alleging here in Bank-
ruptcy Court, was definitely tried at the state trial court level as evidenced by the fact that it was
Plaintiff’s only means of recovery. As mentioned previously, Plaintiff received a Final Judgment
through the state court on damages so it cannot now come into Bankruptcy Court seeking to re-
litigate the same causes of action to recover additional damages.
         Moreover, Plaintiff could have appealed the jury verdict and all other Orders denying
their numerous prayers for relief, to the Court of Appeals which they failed to do. Instead, Plain-
tiff attempting to pursue another bite of the apple and file its claims in Bankruptcy Court.

        WHEREFORE, the Defendant VR King Construction, LLC, for the aforementioned rea-
        sons respectfully requests:
  Case 19-03047       Doc 25     Filed 04/29/20 Entered 04/29/20 15:50:38            Desc Main
                                   Document     Page 4 of 5



              1. That the Court deny Plaintiff’s Motion for Judgment on the Pleadings/Alterna-
       tive Motion for Summary Judgment;

               2. That the Court Dismiss the Plaintiff’s Complaint;

              3. In the event that the Court does not grant a dismissal of the Complaint, the De-
       fendant reserves the right to argue all Special Defenses enumerated in its Answer; and

               4. That the Court grant such further relief that it deems just and equitable under
       the circumstances.


This is the 29th day of April 2020.

                                                     THE LEWIS LAW FIRM, PA.

                                                     /s/Robert Lewis, Jr.
                                                     ROBERT LEWIS, JR.
                                                     Attorney for Debtor NC Bar # 35806
                                                     434 Fayetteville St. Ste. 2330
                                                     Raleigh, NC 27602
                                                     Telephone: 919-719-3906
                                                     Facsimile: 919-5739161
                                                     rlewis@thelewislawfirm.com
  Case 19-03047       Doc 25       Filed 04/29/20 Entered 04/29/20 15:50:38         Desc Main
                                     Document     Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I hereby certify that I this day have served a copy of Defendant V.R. King Construction,
LLC’s Response to Plaintiff’s Motion for Judgment on the Pleadings, Alternative Motion for
Summary Judgment on the parties listed below electronically via CM/ECF, e-mail or by deposit-
ing a copy thereof in an envelope bearing sufficient postage in the United States mail, as indi-
cated below,


   Shelley K. Abel
   Bankruptcy Administrator (via ECF)

   James H. Henderson (via ECF)
   1120 Greenwood Cliff
   Charlotte NC 28202-2826

   A. Burton Shuford (via ECF)
   4700 Lebanon Road, Suite A-2
   Mint Hill, NC 28227

   Vinroy W. Reid (via U.S. Mail)
   P.O. Box 5035
   Charlotte, North Carolina 28229


This the 29th day of April 2020.

                                                   THE LEWIS LAW FIRM, PA.

                                                   /s/Robert Lewis, Jr.
                                                   ROBERT LEWIS, JR.
                                                   Attorney for Debtor
                                                   NC Bar # 35806
                                                   434 Fayetteville St. Ste. 2330
                                                   Raleigh, NC 27602
                                                   Telephone: 919-719-3906
                                                   Facsimile: 919-5739161
                                                   rlewis@thelewislawfirm.com
